Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art to include language that the parameter of operation is of a power plant. Also Applicant added language of that the control object has switched control and that the second control execution part contains a communication part to communicate with the control part. Applicant has also added that an element to receive a switching operation as to whether to use or disuse the first control execution part and the second control execution part.  Applicant’s arguments filed on 09/15/2021 are fully considered concerning the prior art reference of Miller and are persuasive. The rejections of independent claims 1, 7, 9 and 10 and subsequent dependent claims are withdrawn. 
Applicable prior art: 
A prior art reference of Kohn (US PG Pub. No. 20170329289) implements automated control systems to control operations of specified physical target systems; and teaches a separate automated control system for use in controlling some or all of the target system for use in controlling a target system. (Par. 0033).  However, Kohn does not teach a power plant as amended.  Kohn also does not teach an operating input part that receives a switching operation as whether to use or disuse the first control execution part and the second control execution part.  No other prior art could be found that teaches all of the claim limitations. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116